To compel the Village Council to approve a liquor dealer’s bond.
Granted January 13, 1886.
Held, that the Council has the same discretion in such matters and no more than that possessed by other persons called' upon to approve sureties; that they have no right to disregard affidavits without legal proof, or reject sureties without at once giving the reason and a speedy opportunity to meet the facts or supply others.
The return was demurred to, and it was held, that the facts relied upon in justification should be set forth in the return and not in individual affidavits thereto appended and which are properly no part thereof, and that the only redress the court can give for an evasive answer is a peremptory mandamus and costs. Fletcher vs. Circuit Judge, 39 M., 301 (5).